:18-cv- : 5 Filed 12/26/18 Page 1 of 2
case BE “SEIZED ‘ASSET CLAIM FORM

U.S. Department of Justice

United States Attorney, District of Columbia

Judiciary Center Building
555 4" Street, N.W.
Washington, DC 20530

Attn: Zia M. Faruqui, Assistant United States Attorney

(202) 252-7566

Re: United States of America v. 599,930.00 of Funds Associated

with Cooperating Company 1, et al.,

18-cv-2746 (D.D.C.); Notice

of Civil Forfeiture Action Dated December 3, 2018

 

PART I: Enter your contact information

 

Name: Apex Choice, Limited by & through its Director: Hui Wang

 

Address: Company address

 

Telephone Number: (optional)

Email Address: (optional)

 

 

Attorney Name: William R. Cowden

 

Attorney Address: WILLIAM COWDEN LLC

1750 K Street, N.W., Suite 900
Washington, DC 20006

 

Attorney Telephone Number: (optional)
(202) 642-0209

Attorney Email Address: (optional)
wcowden@cowdenilc.com

 

 

 

 

PART Il: List all assets you are claiming
State your interest in each asset listed and explain why you believe the property belongs to you. You may
attach documents to support your claim. If claiming more than three assets, continue on a separate page.

 

 

1. | Asset ID Number: N/A

 

Description of Asset: $845,130.00 of Funds Associated with Apex Choice, LTD.

 

Interest in Property: Ownership

 

 

 
Case 1:18-cv-02746-RC Document5 Filed 12/26/18 Page 2 of 2

PARTIII:Declaration

lattest anddeclare under penaltyofperjurythatmyclaimisnotfrivolousandthe informationprovided
insupportofmyclaimistrue and correcttothebest of myknowledgeandbelief.

Hui Weg

NamePrinted

/\M%p

 

 

Signature ° :
(welel iv
Date

If a courtfindsthat aclaimant’sassertionofaninterest inpropertywasfrivolous,thecourt mayimpose acivilfine.18
U.S.C.§ 983(h).Afalsestatementorclaim maysubjecta personto prosecutionunder18U.S.C.
§1001.
